Citation Nr: 0315809	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  01-02 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had active service from October 1941 to September 
1946.  He died in September 1999.  The appellant is the 
veteran's widow.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Manila, the Republic of the Philippines (RO), which denied 
the benefit sought on appeal.


REMAND

The appellant claims entitlement to service connection for 
the cause of the veteran's death.  A review of the record 
leads the Board to conclude that additional development is 
necessary in this case before proceeding with appellate 
disposition, as the record does not contain sufficient 
development to render a decision as to the appellant's claim 
at this time.

A review of the record discloses that the veteran's claims 
file includes a February 2001 statement from Primitivo C. 
Beltran, M.D.  The statement from Dr. Beltran indicates that 
he treated the veteran in December 1996 for chronic 
obstructive pulmonary disease with cough and dyspnea.  Dr. 
Beltran also stated that the veteran had symptoms of chronic 
obstructive pulmonary disease following his discharge from 
military service.  In addition, the veteran's claims file 
contains a March 2001 statement from Edgardo L. Avila, M.D., 
which indicates that he first treated the veteran in 1997 for 
a variety of illnesses, including bronchial asthma and 
transient ischemic attack.  Additional statements from Dr. 
Avila indicate that the veteran was treated for osteomyelitis 
of the right radius.  A review of the veteran's claims file 
indicates that the RO has not made an attempt to obtain the 
veteran's complete clinical records from Drs. Beltran and 
Avila.  See VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) 
("...an [agency of original jurisdiction's] failure to 
consider records which were in VA's possession at the time of 
the decision, although not actually before the AOJ, may 
constitute clear and unmistakable error....").  As these 
records are relevant to the veteran's claim for service 
connection, the RO should again attempt to associate the 
records from Drs. Beltran and Avila with the claims file.

Furthermore, the Board notes that the appellant has not been 
afforded a VA medical opinion to determine whether the 
veteran's cause of death was related to his service or his 
service-connected partial paralysis of the right radial and 
ulnar nerves, secondary to an injury and surgery of a 
fractured right radius and ulna.  It is unclear from the 
medical evidence of record whether the veteran's congestive 
heart failure and chronic obstructive pulmonary disease were 
related to any right arm and shoulder injuries that the 
veteran sustained during service.  In this regard, the Board 
notes that the veteran was service-connected for partial 
paralysis of the radial and ulnar nerves with healed 
fractures of the right radius and ulna and for a gunshot 
wound of the right buttock, rated as 50 percent disabling and 
20 percent disabling, respectively.  His death certificate 
listed the immediate cause of death as congestive heart 
failure, due to pneumonia as a consequence of chronic 
obstructive pulmonary disease.  A significant condition, 
which contributed to his death, was listed as rule out 
chronic osteomyelitis of the right radius.  It is unclear 
from the medical evidence of record whether the veteran's 
osteomyelitis of the right radius was in any way related to 
his service-connected right radius and ulna injury during his 
service and whether his osteomyelitis resulted in the 
underlying cause of the veteran's congestive heart failure 
and chronic obstructive pulmonary disease.  Additionally, the 
Board notes that Dr. Beltran asserted that the veteran had 
dyspnea since his discharge from service, and that it was his 
opinion that the veteran's dyspnea was due to the veteran's 
chronic obstructive pulmonary disease, which contributed to 
the veteran's congestive heart failure and his death.  As 
such, the Board finds that a VA medical opinion by a 
cardiologist and/or respiratory specialist is necessary in 
order to determine the nature and etiology of the veteran's 
congestive heart failure and chronic obstructive pulmonary 
disease, including whether these disorders are causally or 
etiologically related to the veteran's service-connected 
partial paralysis of the right radius and ulna, as residuals 
of a healed fracture of the right radius and ulna.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c) (VA has an 
affirmative duty to obtain an examination of the claimant at 
Department health-care facilities if the evidence of record 
does not contain adequate evidence to decide a claim).

Therefore, it is the Board's opinion that in order to give 
the appellant every consideration with respect to the current 
appeal and to ensure due process, further development of the 
case is necessary.  Accordingly, this case is REMANDED for 
the following action:

1.  The RO should contact the appellant 
and request that she provide the names 
and addresses of all health care 
providers who have treated the veteran 
from his September 1946 separation from 
service until his death in September 
1999.  Specifically, the RO is requested 
to ask the appellant to identify those 
physicians and medical care facilities 
that treated the veteran for chronic 
obstructive pulmonary disease in 1996 and 
1997; bronchial asthma and congestive 
heart failure in 1997; bronchial asthma 
and transient ischemic attack in 1998; 
and rule out osteomyelitis of the right 
radius in 1999.  After securing any 
necessary authorization, the RO should 
obtain and associate with the claims file 
records of this treatment.  In addition, 
the RO is requested to obtain all of the 
veteran's clinical records from September 
1946 through September 1999 from the 
following providers:

a.	Primitivo C. Beltran, M.D. 
P.C. Beltran Clinic
Zamora Street 
Camiling, Tarlac 

b.	St. Rose Hospital
Paniqui, Tarlac

c.	Edgardo L. Avila, M.D.
St. Rose Hospital
Paniqui, Tarlac

2.  Following the completion of the 
aforementioned items and the receipt of 
the veteran's medical records, the RO 
should obtain a VA cardiology and/or 
respiratory opinion to determine the 
nature, severity, and etiology of the 
veteran's congestive heart failure and 
chronic obstructive pulmonary disease.  
The examiner is requested to review all 
pertinent records associated with the 
claims file and offer an opinion as to 
whether the veteran's cardiac and 
respiratory disorders were causally or 
etiologically related to his period of 
active service, and should indicate an 
approximate onset of the veteran's 
respiratory and cardiac disorders, as 
well as his osteomyelitis.  In 
particular, the examiner is to provide an 
opinion as to whether the veteran's 
osteomyelitis of the right radius was 
related to the veteran's service-
connected right radius and ulna disorder, 
and if so, whether the osteomyelitis 
contributed to or caused his death.  The 
examiner should also provide a detailed 
list of all clinical diagnoses and 
associated symptomatology, as found in 
the veteran's medical records.  The 
examiner is also requested to take into 
consideration the veteran's medical, 
occupational, and recreational history 
prior to and following his service.  The 
basis for the examiner's opinion should 
be fully explained with reference to 
pertinent evidence in the record.  Since 
it is important "that each disability be 
viewed in relation to its history[,]" 
38 C.F.R. § 4.1 (2002), the claims file 
must be made available to the examiner 
for review in connection with the 
examination.  The examiner should be 
provided a full copy of this remand, and 
the examiner is asked to indicate that he 
or she has reviewed the claims folder.    

3.  The RO should review the appellant's 
claim in light of all evidence associated 
with the claims file subsequent to the 
transfer of the claims file to the Board.  
If the benefit sought is not granted, the 
appellant and her representative should 
be furnished a supplemental statement of 
the case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable at 
this time.  The appellant is free to submit any additional 
evidence and/or argument she desires to have considered in 
connection with her current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
appellant until she is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




